Citation Nr: 1414533	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-00 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen, or official service department records have been submitted to reconsider, a claim of entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to service connection for a back disability is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  A September 1991 rating decision denied service connection for a back disorder; the Veteran filed a timely notice of disagreement and a statement of the case was issued in July 1992, but the Veteran did not file a substantive appeal.  

2.  Since the prior rating decision, service treatment records showing a back injury have been received.  These records existed at the time of the September 1991 rating decision and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.  


CONCLUSION OF LAW

The criteria to reconsider the Veteran's claim of entitlement to service connection for a back disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record shows that the Veteran claimed service connection for a back condition in March 1991.  That claim was originally denied in September 1991.  The September 1991 decision denied service connection for a back disability due, in part, to a lack of service treatment records.  The decision notes that the records could not be obtained.  The Veteran filed a notice of disagreement regarding the September 1991 rating decision.  The RO issued a statement of the case in July 1992; however, the Veteran never submitted a substantive appeal, and therefore that decision is final38 U.S.C.A. § 7105.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

In claims to reopen, if VA receives or associates with the claims file relevant official service department records that existed and had not been previously associated with the claims file when VA first decided a claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  Further, 38 C.F.R. § 3.156(c)(i)(3) provides that an award made based all or in part on these records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  As the records submitted since the original rating decision include service treatment records that are relevant to the issue on appeal, VA must reconsider the Veteran's claim. 


ORDER

As relevant service treatment records have been received, the Veteran's original claim of entitlement to service connection for a back disability must be reconsidered.
REMAND

During the August 2012 Board hearing, the Veteran and his wife testified that the Veteran received chiropractic treatment in 1989 and 1990 from a T. M. in Abingdon, VA.  These records are pertinent to the claim at hand.  To date, the record contains no evidence of any attempts to obtain these records.  Therefore, the Board must remand the issue for further development. 

The VA examiner in June 2012 determined that the Veteran's complaints related to his lumbar spine, but that his thoracic spine was injured in the military.  The examiner noted that there is not enough evidence to relate his complaints to his military service.  The Board finds this opinion to be inadequate.  The examiner did not address the fact that the Veteran's treatment records were incomplete, to include the actual injury report.  The record only contains two physical profile reports, one of which says thoracic back pain and one of which says low back pain, which is then crossed off with thoracic written above it.  Additionally, even if the Veteran did have a thoracic injury during service, the radiological tests during the VA examination only addressed the lumbar spine, with no indication as to whether the Veteran also has a thoracic spine disability.  A new VA examination should be provided.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any records from T.M.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to obtain all VA records not already associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination to determine whether any back disorder, to include his thoracic or lumbar spine, found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed back disorder, to include his thoracic or lumbar spine, is related to the Veteran's active duty service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.
 
4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


